                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA C. WEST                     :                             CIVIL ACTION
                                   :
     v.                            :
                                   :
SUN TRUST MORTGAGE, SUN TRUST :
BANK, SUN TRUST AFFILIANTS, SUN    :
TRUST SUBSIDIARIES, FIDELITY TITLE :
COMPANY, TRACY C. BOGANS,          :
EDWARD KENNER and THOMAS           :
BAKER TITLE SERVICES, P.C.         :                             NO. 18-3778

                                                    ORDER

          NOW, this 13th day of November, 2018, upon consideration of plaintiff Angela C.

West’s Amended Complaints (Document Nos. 6 and 7), it is ORDERED that the Amended

Complaints are DISMISSED.30




                                                                      /s/TIMOTHY J. SAVAGE




30 The   dismissal of the state law claims is without prejudice to West’s right to pursue them in state court.
